Case 1:19-cr-02032-SMJ             ECF No. 173-1           filed 06/17/20   PageID.848 Page 1 of 7




  Lineup: 5033                                                                6/9/2019 11:58:15 AM

            Position                             Name Number                    Name

            1.                                   23856
           2.                                    7166                           CLOUD, JAMES DEAN

           3.                                    85395
           4.                                    51017
           5.                                    28653
           6.                                   98982




                                                                                                     DEFENDANT'S EXHIBIT
  Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED

                                                                                                         1000
Case 1:19-cr-02032-SMJ            ECF No. 173-1          filed 06/17/20   PageID.849 Page 2 of 7




  Lineup: 5033                                                             6/9/2019 11:58:15 AM




                                                        1

 Copyright© 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED
                                                                                                  DEFENDANT'S EXHIBIT


                                                                                                    1000-2
Case 1:19-cr-02032-SMJ             ECF No. 173-1          filed 06/17/20   PageID.850 Page 3 of 7




  Lineup: 5033                                                              6/9/2019 11:58:15 AM




                                                         2

 Copyright © 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED
                                                                                                   DEFENDANT'S EXHIBIT


                                                                                                     1000-3
Case 1:19-cr-02032-SMJ            ECF No. 173-1          filed 06/17/20   PageID.851 Page 4 of 7




 Lineup: 5033                                                              6/9/2019 11:58:15 AM




                                                        3

 Copyright© 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED
                                                                                                  DEFENDANT'S EXHIBIT


                                                                                                    1000-4
Case 1:19-cr-02032-SMJ            ECF No. 173-1          filed 06/17/20   PageID.852 Page 5 of 7




  Lineup: 5033                                                             6/9/2019 11:58:15 AM




                                                        4

 Copyright© 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED
                                                                                                  DEFENDANT'S EXHIBIT


                                                                                                    1000-5
Case 1:19-cr-02032-SMJ            ECF No. 173-1          filed 06/17/20   PageID.853 Page 6 of 7




  Lineup: 5033                                                             6/9/2019 11:58:15 AM




                                                        5

 Copyright© 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED

                                                                                                  DEFENDANT'S EXHIBIT


                                                                                                    1000-6
Case 1:19-cr-02032-SMJ             ECF No. 173-1         filed 06/17/20   PageID.854 Page 7 of 7




  Lineup: 5033                                                             6/9/2019 11:58:15 AM




                                                         6

  Copyright© 2019 Motorola Solutions, Inc. ALL RIGHTS RESERVED

                                                                                                  DEFENDANT'S EXHIBIT


                                                                                                    1000-7
